DETAILED ACTION


Status
Claim(s) 1-5 and 23-31 is/are presently pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant's claim for foreign priority. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant's election with traverse in the reply filed on 30 September 2022 is acknowledged.  The traversal is found persuasive.
The requirement is WITHDRAWN.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 13 January 2021, 4 April 2022, 8 November 2022 and 17 November 2022 was/were filed prior to the mailing of a first action on the merits.  The submission(s) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Objections
Claim(s) 3 and 4 is/are objected to because of the following informalities:  
(A) At line 1: after the claim number a comma is missing. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 25 and 26 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

(A)	Regarding Claim(s) 25:
Claim(s) 25 recite(s) “where present.” Thus, claim(s) 25 is/are rendered indefinite because the meaning and/or scope of the claim is unclear. Specifically, claim 2 recites a fan track liner or fan track liner preform and a fan containment casing or fan containment casing preform, so it is unclear if the limitations of claim 25 regarding a preform are applicable to claim 2 when directed to a fan track liner and fan containment casing. The most relevant portion of the specification, found by the Office, at paragraph 0092 discloses the same information as the claims. Therefore, the language of the claim is such that one of ordinary skill in the art could not reasonably ascertain the metes and bounds of the claims, when construed in light of the specification, before the effective filing date of the claimed invention. For the purposes of examination, the Office will consider a prior art reference disclosing, teaching or suggesting either a fan track liner or fan track liner preform and fan containment casing or fan containment casing preform to be pertinent to the relevant claim limitation(s).

(B)	Regarding Claim(s) 26:
Claim(s) 26 recite(s) “where present.” Thus, claim(s) 26 is/are rendered indefinite because the meaning and/or scope of the claim is unclear. Specifically, claim 4 recites a fan track liner preform, so it is unclear if the fan track liner preform of claim 4 may be omitted, i.e. not present in all instances. The most relevant portion of the specification, found by the Office, at paragraph 0092 discloses the same information as the claims. Therefore, the language of the claim is such that one of ordinary skill in the art could not reasonably ascertain the metes and bounds of the claims, when construed in light of the specification, before the effective filing date of the claimed invention. For the purposes of examination, the Office will consider a prior art reference disclosing, teaching or suggesting either a fan track liner or fan track liner preform and fan containment casing or fan containment casing preform to be pertinent to the relevant claim limitation(s).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 4, 26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by United States Patent Application Publication No. 2017/0198716 to Crutchfield (hereinafter “CRUTCHFIELD”).

(A) Regarding Claim 1:
	CRUTCHFIELD discloses:
A method of manufacturing a fan track liner or a fan track liner preform for a fan containment arrangement for a gas turbine engine, the method comprising: 	depositing, by an additive manufacturing apparatus, fibre-reinforced polymer material onto a rotating mandrel to form a cellular impact structure and a supporting sub-laminate integrated with one another (see paragraph 0021: method of depositing on a mandrel and paragraph 0071: fiber-reinforced polymer).

	(B) Regarding Claim 4:
		CRUTCHFIELD further discloses:
Laying up a fan containment casing preform around the fan track liner or fan track liner preform formed on the rotating mandrel; and curing the fan containment casing preform (see paragraph 0021: method of depositing on a mandrel and curing).

(C) Regarding Claim 26:
		CRUTCHFIELD further discloses:
			Where present, curing the fan track liner preform. 
		NOTE ON CLAIM INTERPRETATION:
The claim does not appear, due to the use of the phrase “where present,” to require a fan track liner preform. Rather, the fan track liner of claim 4 is sufficient to meet the claim limitation(s). 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over CRUTCHFIELD, as applied to claim 1 above, and further in view of United States Patent No. 2019/0301370 to Joshi et al. (hereinafter “JOSHI”).

(A) Regarding Claim 3:
CRUTCHFIELD teaches additive manufacturing of a fan track liner (see paragraph 0019 and 0021). The difference(s) between CRUTCHFIELD and the claimed invention is that CRUTCHFIELD does not explicitly teach a digital model for the fan track liner.
	JOSHI teaches:
Additive manufacturing includes processes of joining materials to make objects from 3D model data (see paragraph 0061).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide or produce a digital model, as taught by JOSHI, in order to utilize the additive manufacturing apparatus and thereby achieve the predictable result of joining materials in a layer upon layer manner as opposed to subtractive manufacturing processes (JOSHI paragraph 0061).



	
Claim(s) 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over CRUTCHFIELD and further in view of JOSHI.

	(B) Regarding Claims 29 and 30:
CRUTCHFIELD teaches:
A method of manufacturing a fan track liner or a fan track liner preform for a fan containment arrangement for a gas turbine engine, the method comprising: 	depositing, by an additive manufacturing apparatus, fibre-reinforced polymer material onto a rotating mandrel to form a cellular impact structure and a supporting sub-laminate integrated with one another (see paragraph 0021: method of depositing on a mandrel and paragraph 0071: fiber-reinforced polymer), and
additive manufacturing of a fan track liner (see paragraph 0019 and 0021). The difference(s) between CRUTCHFIELD and the claimed invention is that CRUTCHFIELD does not explicitly teach a non-transitory computer-readable medium comprising computer-readable instructions for manufacturing the fan track liner.
The difference(s) between CRUTCHFIELD and the claimed invention is that CRUTCHFIELD does not explicitly teach non-transitory computer readable medium comprising computer-readable instructions configured to cause the additive manufacturing apparatus to be controlled using a digital model.
	JOSHI teaches:
Additive manufacturing includes processes of joining materials to make objects from 3D model data (see paragraph 0061) and additive manufacturing processes make use of computer control systems (see paragraph 0062).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide or produce a digital model that is executed by a computer control system (containing the instructions), as taught by JOSHI, in order to utilize the additive manufacturing apparatus and thereby achieve the predictable result of joining materials in a layer upon layer manner as opposed to subtractive manufacturing processes (JOSHI paragraph 0061).
	
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: EP 2829687 to Hillar teaches a method of forming a fan track liner by depositing material to form a first portion, forming a ballistic barrier on the first portion and depositing material on around the ballistic layer to form a second portion. US 2006/0145009 to Shockey teaches a ballistic fabric comprising a laminated woven layer and a felt layer. US 9,951,954 to Benson et al. teaches additively manufactured modules to form a turbofan casing lining. US 9,482,111 to Costa et al. teaches fan containment liner bonded to the casing inner surface. US 9,429,039 to Finlayson teaches a containment casing which may be formed by additive manufacturing. US 8,016,543 to Braley et al. teaches fan containment casing made of fiber-reinforced polymer materials. 

Allowable Subject Matter
Claim(s) 2, 5 and 31 are allowed.

Claim(s) 24-25 and 27-28 depend from claim 2. 

Claim(s) 23 depend from claim 5.

The following is a statement of reasons for the indication of allowable subject matter:  

(A) Regarding Claim(s) 2:
Claim(s) 2 is/are deemed novel and nonobvious over the cited art due to the inclusion of the limitation “depositing, by an additive manufacturing apparatus, fibre-reinforced polymer material onto an inboard surface of a fan containment casing or a fan containment casing preform” which, in combination with the other requirements of the claim(s), is neither taught nor suggested by the cited prior art as a whole, either alone or in combination. Specifically, CRUTCHFEILD and Costa et al.  (9,482,111) teaches depositing onto a mandrel followed by bonding of the casing inner surface with the containment liner.

		(B) Regarding Claims 5 and 31:
Claim(s) 5 and 31 is/are deemed novel and nonobvious over the cited art due to the inclusion of the limitation “a first portion…a ballistic barrier layer on the first portion…a second portion…thereby encapsulating the ballistic barrier layer between the first and second portions of the fan track liner or fan track perform. Specifically, CRUTCHFIELD teaches embedding a containment core between inner and outer surfaces of the casing rather than a containment layer formed of first and second layer with containment core therebetween. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLA M MCCAFFREY whose telephone number is (571)272-3438.  The examiner can normally be reached on Monday through Friday 7-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached at 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAYLA M. MCCAFFREY
Primary Examiner
Art Unit 3745



/Kayla McCaffrey/Primary Examiner, Art Unit 3745